Exhibit 10.1

Execution Version

SECOND AMENDMENT TO AMENDED

AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 24,
2017 (this “Amendment”), among SiteOne Landscape Supply Holding, LLC (formerly
known as JDA Holding LLC), a Delaware limited liability company (the “Parent
Borrower”), SiteOne Landscape Supply, LLC (formerly known as John Deere
Landscapes LLC), a Delaware limited liability company (the “OpCo Borrower”, and
together with the Parent Borrower, collectively, the “Borrowers” and each
individually, a “Borrower”), UBS AG, Stamford Branch, as administrative agent
and collateral agent for the several banks and other financial institutions from
time to time party to the Credit Agreement defined below (in such capacities,
the “Administrative Agent” or the “Collateral Agent”, as applicable) and the
Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent have entered into that certain Amended and Restated Credit Agreement,
dated as of April 29, 2016 (as amended by the First Amendment to Amended and
Restated Credit Agreement, dated as of November 23, 2016, and as further
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
loans and extend certain other financial accommodations to the Borrowers as
provided therein. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement;

WHEREAS, pursuant to and in accordance with Subsection 2.11 of the Credit
Agreement, the Borrower Representative has requested that Specified Refinancing
Term Loans in an aggregate principal amount of up to $299,493,729.43 be made
available to the Borrowers, and the Tranche C Term Lenders (as defined in
Subsection 1.1(b)(i) hereof) and the Administrative Agent have agreed, upon the
terms and subject to the conditions set forth herein, (a) that the Tranche C
Term Lenders will make Specified Refinancing Term Loans in the form of Tranche C
Term Loans (as defined in Subsection 1.1(b)(i) hereof) and (b) that the proceeds
of the Tranche C Term Loans provided by the New Tranche C Term Lenders (as
defined in Subsection 1.1(b)(i) hereof) will be used to repay the Tranche B Term
Loans that are not exchanged for Tranche C Term Loans pursuant to this Amendment
and/or to pay fees, costs and expenses incurred in connection with the foregoing
and for other purposes not prohibited by the Credit Agreement and (c) to amend
the Credit Agreement to the extent necessary or appropriate, in the opinion of
either Borrower and the Administrative Agent, to effect the Incurrence of the
Tranche C Term Loans;

WHEREAS, certain Lenders holding Tranche B Term Loans (each, an “Existing
Tranche B Term Lender” and, collectively, the “Existing Tranche B Term Lenders”)
have elected, and the Borrower Representative has agreed, to either (i) exchange
(by exercising a cashless rollover option pursuant to Subsection 4.4(g) of the
Credit Agreement) all or a portion of the outstanding principal amount (or
lesser amount allocated to such Lender by the Administrative Agent) of their
Tranche B Term Loans for Tranche C Term Loans and/or (ii) have all or a portion
of the



--------------------------------------------------------------------------------

outstanding principal amount of their Tranche B Term Loans repaid, in each case,
on the Second Amendment Effective Date by executing and delivering a Signature
Page to Amendment in the form attached as Exhibit A hereto (an “Existing Tranche
B Lender Signature Page”); and

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:

ARTICLE I

AMENDMENTS

Section 1.1     Amendments.

(a)     The Tranche C Term Loans extended by the New Tranche C Term Lenders
shall be deemed to be “Specified Refinancing Term Loans” and “Tranche C Term
Loans”, the New Tranche C Term Lenders shall be deemed to be “Specified
Refinancing Lenders”, the Tranche C Term Loans representing the Tranche B Term
Loans exchanged by the Existing Tranche B Term Lenders by exercising a cashless
rollover option pursuant to Subsection 4.4(g) of the Credit Agreement shall be
deemed to be “Rollover Indebtedness” and this Amendment shall be deemed to be a
“Specified Refinancing Amendment” and a “Loan Document”, in each case, for all
purposes of the Credit Agreement, as amended by this Amendment and the other
Loan Documents. The Borrower Representative and the Administrative Agent hereby
consent, pursuant to Subsections 11.6(b)(i) and 2.11(b) of the Credit Agreement,
to the inclusion as an “Additional Specified Refinancing Lender” of each New
Tranche C Term Lender that is not an existing Lender, an Affiliate of an
existing Lender or an Approved Fund.

(b)     Subsection 1.1 of the Credit Agreement is hereby amended as follows:

(i)    by adding the following new defined terms in the appropriate alphabetical
order:

“Exchanging Tranche B Lender”: as defined in Subsection 2.1(c)(ii).

“Existing Tranche B Term Lenders”: those Lenders holding a Tranche B Term Loan
immediately prior to the Second Amendment Effective Date.

“New Tranche C Term Lenders”: as defined in Subsection 2.1(c)(i).

“Second Amendment”: the Second Amendment to Amended and Restated Credit
Agreement, dated as of the Second Amendment Effective Date, among the Borrowers,
the Administrative Agent and the Lenders party thereto.

“Second Amendment Effective Date”: as defined in Article II of the Second
Amendment.

“Tranche C Effective Date Transactions”: (i) the entry into the Second
Amendment, (ii) the Incurrence of the Tranche C Term Loans (including via an
exchange of the Tranche B Term Loans for Tranche C Term Loans), (iii) the

 

2



--------------------------------------------------------------------------------

repayment of the Tranche B Term Loans or exchange by the Exchanging Tranche B
Lenders of the Tranche B Term Loans through a cashless rollover pursuant to
Subsection 4.4(g) of the Credit Agreement and (iv) all other transactions
relating to any of the foregoing (including payment of fees and expenses related
to any of the foregoing).

“Tranche C Term Lender”: any Lender having a Tranche C Term Loan Commitment
and/or a Tranche C Term Loan outstanding hereunder.

“Tranche C Term Loans”: the term loans made by the New Tranche C Term Lenders on
the Second Amendment Effective Date pursuant to the Second Amendment.

“Tranche C Term Loan Commitment”: as to any Lender, its obligation to make
Tranche C Term Loans to the Borrowers pursuant to Subsection 2.1(c) in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule A-2 under the heading “Tranche C Term
Loan Commitment” or, in the case of     any Lender that is an Assignee, the
amount of the assigning Lender’s Tranche C Term Loan Commitment assigned to such
Assignee pursuant to Subsection 11.6(b) (in each case as such amount may be
adjusted from time to time as provided herein); collectively, as to all the
Lenders, the “Tranche C Term Loan Commitments.” The original aggregate amount of
the Tranche C Term Loan Commitments on the Second Amendment Effective Date under
the Second Amendment is $299,493,729.43.

“Tranche C Term Loan Facility”: the Tranche C Term Loan Commitments and the
Extensions of Credit made thereunder.

(ii)    by amending and restating the definition of “Applicable Margin” as
follows:

““Applicable Margin”: in respect of (a) Original Initial Term Loans (i) on any
date prior to the date of a Qualified IPO (1) with respect to ABR Loans, 4.50%
per annum and (2) with respect to Eurodollar Loans, 5.50% per annum and (ii) on
or after the date of a Qualified IPO, (1) with respect to ABR Loans, 4.25% per
annum and (2) with respect to Eurodollar Loans, 5.25% per annum, (b) Tranche B
Term Loans (i) with respect to ABR Loans, 3.50% per annum and (ii) with respect
to Eurodollar Loans, 4.50% per annum and (c) Tranche C Term Loans as of any date
of determination on and following the Second Amendment Effective Date, a per
annum rate equal to the rate set forth below opposite the then applicable
Consolidated Secured Leverage Ratio determined for the most recently completed
fiscal period for which consolidated financial statements have been (or have
been required to be) delivered pursuant to Section 7.1(a) or Section 7.1(b), as
applicable, and the related Compliance Certificate has been (or has been
required to be) delivered pursuant to Section 7.2(a) with respect to such fiscal
period, as set forth below:

 

Consolidated Secured Leverage Ratio

   ABR Loans     Eurodollar Loans  

Greater than 2.75 to 1.00

     2.50 %      3.50 % 

Less than or equal to 2.75 to 1.00

     2.25 %      3.25 % 

 

3



--------------------------------------------------------------------------------

; provided that, solely for purposes of calculating the Applicable Margin with
respect to Tranche C Term Loans, the amount of Consolidated Secured Indebtedness
in respect of the Senior ABL Facility used in calculating the Consolidated
Secured Leverage Ratio as of the end of the applicable most recently completed
fiscal period for which the Consolidated Secured Leverage Ratio is being
calculated (to the extent the Senior ABL Facility is in effect on such date)
shall be calculated based on the average balance of ABL Facility Loans
outstanding under the Senior ABL Facility as of the last day of each of the four
fiscal quarters ending on or immediately prior to such date of calculation.

Subsequent changes in the Applicable Margin with respect to Tranche C Term Loans
resulting from a change in the Consolidated Secured Leverage Ratio shall become
effective one Business Day after the date upon which financial statements
required to be delivered pursuant to Subsection 7.1(a) or 7.1(b), as applicable,
and the related Compliance Certificate required to be delivered pursuant to
Subsection 7.2(a) are delivered by the Borrower Representative to the
Administrative Agent. Notwithstanding anything to the contrary set forth in this
Agreement (including the then-effective Consolidated Secured Leverage Ratio),
(1) in the event that the financial statements required to be delivered pursuant
to Subsection 7.1(a) or 7.1(b), as applicable, and the related Compliance
Certificate required to be delivered pursuant to Subsection 7.2(a), are not
delivered when due, then (a) if such financial statements and Compliance
Certificate are delivered after the date such financial statements and
Compliance Certificate were required to be delivered (without giving effect to
any applicable cure period) and the Applicable Margin with respect to Tranche C
Term Loans increases from that previously in effect as a result of the delivery
of such financial statements, then the Applicable Margin with respect to Tranche
C Term Loans during the period from the date upon which such financial
statements were required to be delivered (without giving effect to any
applicable cure period) until the date upon which they actually are delivered
shall, except as otherwise provided in clause (c) below, be the Applicable
Margin with respect to Tranche C Term Loans as so increased, (b) if such
financial statements and Compliance Certificate are delivered after the date
such financial statements and Compliance Certificate were required to be
delivered and the Applicable Margin with respect to Tranche C Term Loans
decreases from that previously in effect as a result of the delivery of such
financial statements, then such decrease in the Applicable Margin with respect
to Tranche C Term Loans shall not become applicable until the date upon which
the financial statements and Compliance Certificate actually are delivered, and
(c) if such financial statements and Compliance Certificate are not delivered
prior to the

 

4



--------------------------------------------------------------------------------

expiration of the applicable cure period, then, effective upon such expiration,
for the period from the date upon which such financial statements and Compliance
Certificate were required to be delivered (after the expiration of the
applicable cure period) until one Business Day after the date upon which they
actually are delivered, the Applicable Margin with respect to Tranche C Term
Loans shall be 2.50% per annum, in the case of ABR Loans and 3.50% per annum, in
the case of Eurodollar Loans, and (2) in the event that any Compliance
Certificate required to be delivered pursuant to Subsection 7.2(a) for any
fiscal period is inaccurate and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin with respect to Tranche C Term
Loans for such fiscal period, then the Borrower Representative shall promptly
upon obtaining knowledge of any such inaccuracy pay to the Administrative Agent
the accrued additional interest owing as a result of such increased Applicable
Margin with respect to Tranche C Term Loans for such fiscal period to be applied
as set forth herein. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 9 hereof, and shall
survive the termination of this Agreement.”

(iii)    by amending and restating the definition of “Facility” as follows:

““Facility”: each of (a) the Original Initial Term Loan Facility, (b) the
Tranche B Term Loan Facility, (c) the Tranche C Term Loan Facility,
(d) Incremental Term Loans of the same Tranche (e) any Extended Term Loans of
the same Extension Series, (f) any Specified Refinancing Term Loans of the same
Tranche (other than Tranche B Term Loans or Tranche C Term Loans) and (g) any
other committed facility hereunder and the Extensions of Credit made thereunder,
and collectively, the “Facilities”.”

(iv)    by amending and restating the definition of “Initial Term Loan” as
follows:

““Initial Term Loan”: shall mean, collectively, the Original Initial Term Loans,
the Tranche B Term Loans and the Tranche C Term Loans.”

(v)    by amending and restating the definition of “Initial Term Loan
Commitment” as follows:

““Initial Term Loan Commitment”: as to any Lender, the Original Initial Term
Loan Commitment (if any), the Tranche B Term Loan Commitment (if any) and the
Tranche C Term Loan Commitment (if any).”

(vi)    by amending and restating the definition of “Tranche” as follows:

““Tranche”: with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Original Initial Term Loans or Original
Initial Term Loan Commitments, (2) Tranche B Term Loans or Tranche B Term Loan
Commitments and any 2016 Supplemental Term Loans added to such Tranche pursuant
to the 2016 Increase Supplement, (3) Tranche C Term

 

5



--------------------------------------------------------------------------------

Loans or Tranche C Term Loan Commitments, (4) Incremental Loans or Incremental
Term Loan Commitments with the same terms and conditions made on the same day
and any Supplemental Term Loans added to such Tranche pursuant to Subsection
2.8, (5) Extended Term Loans (of the same Extension Series) or (6) Specified
Refinancing Term Loan Facilities with the same terms and conditions made on the
same day and any Supplemental Term Loans added to such Tranche pursuant to
Subsection 2.8 (excluding Tranche B Term Loans, Tranche C Term Loans, Tranche B
Term Loan Commitments and Tranche C Term Loan Commitments).”

(c)     Subsection 2.1 of the Credit Agreement is hereby amended by inserting
the following as new clause (c) thereof:

“(c)    (i) Subject to the terms and conditions hereof, each Lender listed on
Schedule A-2 under the heading “Lender” attached hereto (the “New Tranche C Term
Lenders”) agrees to make, in a single draw on the Second Amendment Effective
Date, one or more Tranche C Term Loans to the Borrowers (on a joint and several
basis as between the Borrowers) in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule A-2; provided that
Exchanging Tranche B Lenders shall make their respective Tranche C Term Loans by
exchanging their Tranche B Term Loans for Rollover Indebtedness in lieu of their
pro rata portion of the prepayment of Tranche B Term Loans pursuant to
Subsection 4.4(g) of the Credit Agreement.

(ii)    Subject to the terms and conditions hereof, on the Second Amendment
Effective Date, upon execution of the Second Amendment by an Existing Tranche B
Term Lender and the indication on such Lender’s signature page that such
Existing Tranche B Term Lender elects to exchange, through a cashless rollover
pursuant to Subsection 4.4(g) of the Credit Agreement, all of such Lender’s
Tranche B Term Loans for Tranche C Term Loans (each such Existing Tranche B Term
Lender, an “Exchanging Tranche B Lender”), the amount of Tranche B Term Loans
held by such Exchanging Tranche B Lender (or such lesser amount allocated to
such Lender by the Administrative Agent) shall be exchanged for Tranche C Term
Loans. For the avoidance of doubt, such Tranche C Term Loans held by an
Exchanging Tranche B Lender shall constitute “Rollover Indebtedness” for all
purposes under this Agreement.

(iii)    The Tranche C Term Loans shall be incurred as Eurodollar Loans with an
initial Interest Period of one month and except as hereinafter provided, shall,
at the option of the Borrower Representative, be maintained as, and/or converted
into, ABR Loans or Eurodollar Loans.

(iv)    Once repaid, Tranche C Term Loans incurred hereunder may not be
reborrowed. On the Second Amendment Effective Date (after giving effect to the
incurrence of Tranche C Term Loans on such date), the Tranche C Term Loan
Commitment of each Tranche C Term Lender shall terminate.”

 

6



--------------------------------------------------------------------------------

(d)     Subsection 2.2 of the Credit Agreement is hereby amended as follows:

(i)    by amending and restating clause (a) thereof as follows:

“(a)    The Borrowers agree that, upon the request to the Administrative Agent
by any Lender made on or prior to the Closing Date (in the case of requests
relating to Loans other than the Tranche B Term Loans or the Tranche C Term
Loans), the First Amendment Effective Date (in the case of requests relating to
the Tranche B Term Loans) or the Second Amendment Effective Date (in the case of
requests relating to the Tranche C Term Loans) or in connection with any
assignment pursuant to Subsection 11.6(b), in order to evidence such Lender’s
Loan, the Borrowers will execute and deliver to such Lender a promissory note
substantially in the form of Exhibit A (each, as amended, supplemented, replaced
or otherwise modified from time to time, a “Note” and, collectively, the
“Notes”), in each case with appropriate insertions therein as to payee, date and
principal amount, payable to such Lender and in a principal amount equal to the
unpaid principal amount of the applicable Loans made (or acquired by assignment
pursuant to Subsection 11.6(b)) by such Lender to the Borrowers. Each Note shall
be dated the Closing Date; provided, that each Note in respect of a Tranche B
Term Loan shall be dated the First Amendment Effective Date and each Note in
respect of a Tranche C Term Loan shall be dated the Second Amendment Effective
Date. Each Note shall be payable as provided in Subsections 2.2(b), 2.2(c) or
2.2(d), as applicable, and provide for the payment of interest in accordance
with Subsection 4.1.”; and

(ii)    by inserting the following as new clause (d) thereof:

“(d)    The Tranche C Term Loans of all the Lenders shall be payable in
consecutive quarterly installments beginning on June 30, 2017 up to and
including the Initial Term Loan Maturity Date (subject to reduction as provided
in Subsection 4.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Tranche C Term Loans then
outstanding):

 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the First
Amendment Effective Date   0.25% of the aggregate initial principal amount of
the Original Initial Term Loans on the Closing Date Each March 31, June 30,
September 30 and December 31 ending on or after the First Amendment Effective
Date and prior to the Second Amendment Effective Date   0.25% of the aggregate
initial principal amount of the Tranche B Term Loans on the First Amendment
Effective Date Each March 31, June 30, September 30 and December 31 ending on or
after the Second Amendment Effective Date and prior to the Initial Term Loan
Maturity Date   0.25% of the aggregate initial principal amount of the Tranche C
Term Loans on the Second Amendment Effective Date Initial Term Loan Maturity
Date   all unpaid aggregate principal amounts of any outstanding Initial Term
Loans”

”.

 

7



--------------------------------------------------------------------------------

(e)     Subsection 2.3 of the Credit Agreement is hereby amended by replacing
each reference to “or the First Amendment Effective Date” with “, the First
Amendment Effective Date or the Second Amendment Effective Date” in the first
and third sentences thereof.

(f)     Subsection 2.8(d) of the Credit Agreement is hereby amended by amending
and restating subclause (v)(C) in the second sentence thereof as follows:

“(C) any amendments to the Applicable Margin on the Initial Term Loans that
became effective subsequent to the Closing Date (with respect to Original
Initial Term Loans), the First Amendment Effective Date (with respect to Tranche
B Term Loans) or the Second Amendment Effective Date (with respect to Tranche C
Term Loans) but prior to the time of such Incremental Term Loans shall also be
included in such calculations and”;

(g)     Subsection 4.4 of the Credit Agreement is hereby amended by adding the
following as the last sentence of clause (a) thereof:

“Each prepayment of Tranche C Term Loans pursuant to this Subsection 4.4(a) made
on or prior to the date that is six months after the Second Amendment Effective
Date in an amount equal to the Net Cash Proceeds received by the Parent Borrower
or any Restricted Subsidiary from its incurrence of new Indebtedness under first
lien secured bank financing incurred in a Repricing Transaction shall be
accompanied by the payment of the fee required by Subsection 4.5(b).”

(h)     Subsection 4.5 of the Credit Agreement is hereby amended by amending and
restating clause (b) thereof as follows:

“(b)    If, prior to (i) the date that is six months after the Closing Date (in
the case of Original Initial Term Loans), (ii) the date that is six months after
the First Amendment Effective Date (in the case of Tranche B Term Loans) or
(iii) the date that is six months after the Second Amendment Effective Date (in
the case of Tranche C Term Loans), the Borrowers make an optional prepayment in
full of such Loans in an amount equal to the Net Cash Proceeds received by the
Borrowers or any Restricted Subsidiary from its incurrence of new Indebtedness
under first lien secured bank financing in a Repricing Transaction, the
Borrowers shall pay to the Administrative Agent, for the ratable account of each
Lender, a prepayment premium of 1.0% of the aggregate principal amount of such
Loans being prepaid. If, prior to (i) the date that is six months after the
Closing Date (in the case of Original Initial Term Loans), (ii) the date that is
six months after the First Amendment Effective Date (in the case of Tranche B
Term Loans) or (iii) the date that is six months after the Second Amendment
Effective Date (in the case of Tranche C

 

8



--------------------------------------------------------------------------------

Term Loans), any Lender is replaced pursuant to Subsection 11.1(g) in connection
with any amendment of this Agreement (including in connection with any
refinancing transaction permitted under Subsection 11.6(g) to replace such
Loans) that results in a Repricing Transaction, such Lender (and not any Person
who replaces such Lender pursuant to Subsection 2.10(e) or 11.1(g)) shall
receive a fee equal to 1.0% of the principal amount of such Loans of such Lender
assigned to a replacement Lender pursuant to Subsection 2.10(e) or 11.1(g).”

(i)     Subsection 5.16 of the Credit Agreement is hereby amended by deleting
the reference to “and (iii)” appearing immediately before the words “in the case
of all other Loans” in the first sentence thereof and replacing it with “, (iii)
in the case of the Tranche C Term Loans, to repay the Tranche B Term Loans that
are not exchanged for Tranche C Term Loans pursuant to the Second Amendment, to
pay fees, costs and expenses incurred in connection with the transactions
referred to in this subclause (iii) and/or to finance the working capital,
capital expenditures, business requirements and for other purposes of the Parent
Borrower and its Subsidiaries not prohibited by this Agreement and (iv)”.

(j)     Subsection 7.2 of the Credit Agreement is hereby amended by amending and
restating clause (a) thereof as follows:

“(a)    concurrently with the delivery of the financial statements and reports
referred to in Subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of the Borrower Representative in substantially the form of Exhibit T or
such other form as may be agreed between the Borrower Representative and the
Administrative Agent (a “Compliance Certificate”) (i) stating that, to the best
of such Responsible Officer’s knowledge, each of the Parent Borrower and its
Restricted Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, (ii) commencing with the delivery of the Compliance
Certificate for the first Fiscal Year commencing after the Closing Date, setting
forth a reasonably detailed calculation of the Consolidated Secured Leverage
Ratio for the Most Recent Four Quarter Period (including a reasonably detailed
calculation of the Consolidated Secured Leverage Ratio for purposes of the
definition of “Applicable Margin”) and (iii) commencing with the Compliance
Certificate for the first Fiscal Year commencing after the Closing Date if
(A) delivered with the financial statements required by Section 7.1(a) and
(B) the Consolidated Secured Leverage Ratio as of the last day of the
immediately preceding Fiscal Year was greater than or equal to 3.00:1.00,
setting forth in reasonable detail the amount of (and the calculations required
to establish the amount of) Excess Cash Flow for the respective Fiscal Year
covered by such financial statements;”.

(k)     Subsection 11.2 of the Credit Agreement is hereby amended by deleting
the reference to “Schedules A and A-1” in clause (a) thereof and replacing it
with “Schedules A, A-1 and A-2”.

(l)     The Schedules to the Credit Agreement are hereby amended by adding
Annex I hereto as new Schedule A-2.

 

9



--------------------------------------------------------------------------------

(m)     Each Exchanging Tranche B Lender hereby waives any right to receive any
payments under Subsection 4.12 of the Credit Agreement as a result of the
Tranche C Effective Date Transactions. It is understood and agreed that the
Parent Borrower, with the consent of the Administrative Agent, may elect on or
prior to the Second Amendment Effective Date that the Tranche C Term Loans for
which the Tranche B Term Loans are exchanged be Eurodollar Loans having an
Interest Period designated by the Parent Borrower, regardless of whether the
Second Amendment Effective Date is the last day of an Interest Period with
respect to such exchanged Tranche B Term Loans (which, for the avoidance of
doubt, may include Interest Periods of one week or two weeks).

(n)     The Parent Borrower hereby agrees that it shall, together with any
prepayment of the Tranche B Term Loans pursuant to this Amendment, pay to the
Existing Tranche B Term Lenders, on the Second Amendment Effective Date, accrued
and unpaid interest to the Second Amendment Effective Date on the amount of
Tranche B Term Loans prepaid or exchanged pursuant to this Amendment.

(o)     The Tranche C Term Lenders, constituting the Required Lenders
immediately prior to giving effect to the amendment to the ABL/Term Loan
Intercreditor Agreement described below, hereby consent to the Administrative
Agent and Collateral Agent amending the definitions of “ABL Bank Products
Affiliates” and “ABL Hedging Affiliates” in the ABL/Term Loan Intercreditor
Agreement to permit Persons that are not ABL Agents, ABL Credit Agreement
Lenders or their respective Affiliates (each as defined in the ABL/Term Loan
Intercreditor Agreement) to be ABL Bank Products Affiliates and/or ABL Hedging
Affiliates thereunder.

ARTICLE II

CONDITIONS PRECEDENT TO EFFECTIVENESS

Section 2.1     Conditions Precedent to Effectiveness.

(a)     The effectiveness of this Amendment, including the obligation of each
Tranche C Term Lender to make, or exchange its Tranche B Term Loan for, a
Tranche C Term Loan, is subject to the satisfaction or waiver of the following
conditions (the date of such satisfaction or waiver of such conditions being
referred to herein as the “Second Amendment Effective Date”):

(1)     the Parent Borrower, the OpCo Borrower, the Administrative Agent, the
Collateral Agent and the Tranche C Term Lenders have each delivered a duly
executed counterpart of this Amendment to the Administrative Agent (which, in
the case of Tranche C Term Lenders, may be in the form of an Existing Tranche B
Lender Signature Page);

(2)     each Guarantor shall have delivered a duly executed counterpart of the
acknowledgment and consent attached to this Amendment (the “Acknowledgment”) to
the Administrative Agent;

(3)     the Administrative Agent shall have received (A)(i) true and complete
copies of resolutions of the board of directors or a duly authorized committee
thereof of each of the

 

10



--------------------------------------------------------------------------------

Loan Parties approving and authorizing the execution, delivery and performance
of this Amendment, and the performance of the Credit Agreement as amended by
this Amendment and (ii) incumbency and the signature of authorized signatories,
in each case, certified as of the Second Amendment Effective Date by a
Responsible Officer, secretary or assistant secretary of the Borrowers as being
in full force and effect without modification or amendment and (B) a good
standing certificate (or the equivalent thereof) for each of the Loan Parties
from its jurisdiction of formation;

(4)     the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, of the Parent
Borrower dated as of the Second Amendment Effective Date signed by a Responsible
Officer of the Parent Borrower certifying as to the matters set forth in clauses
(5) and (6) below;

(5)     each of the representations and warranties made by any Loan Party
pursuant to the Credit Agreement and any other Loan Document to which it is a
party shall, except to the extent that they relate to a particular date, be true
and correct in all material respects on and as of the Second Amendment Effective
Date as if made on and as of such date;

(6)     no Default or Event of Default shall have occurred and be continuing on
the Second Amendment Effective Date after giving effect to the effectiveness
hereof;

(7)     [reserved];

(8)     UBS Securities LLC, as Lead Arranger, shall have received all fees and
expenses related to the Tranche C Term Loans to the extent due (which may be
offset against the proceeds thereof); and

(9)     with respect to the initial Tranche C Term Loans, the Administrative
Agent shall have received a notice of such Borrowing as required by Subsection
2.3 of the Credit Agreement (or such notice shall have been deemed given in
accordance with Subsection 2.3 of the Credit Agreement).

The making of Tranche C Term Loans by the Tranche C Term Lenders and the
exchange of Tranche B Term Loans for Tranche C Term Loans by the Exchanging
Tranche B Lenders shall, in each case, conclusively be deemed to constitute an
acknowledgment by the Administrative Agent and each Lender that each of the
conditions precedent set forth herein shall have been satisfied in accordance
with its respective terms or shall have been irrevocably waived by such Person.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

As of the date hereof, each of the Borrowers, represents and warrants as
follows:

Section 3.1     Corporate Existence; Compliance with Law. Each of the Loan
Parties (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, except (other than
with respect to the Borrowers), to the extent that

 

11



--------------------------------------------------------------------------------

the failure to be in good standing would not reasonably be expected to have a
Material Adverse Effect, (b) has the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except to the extent that the failure
to have such legal right would not be reasonably expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation or limited
liability company and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not be reasonably expected to have
a Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

Section 3.2     Corporate Power; Authorization; Enforceable Obligations. Each of
the Loan Parties has the corporate or other organizational power and authority,
and the legal right, to make, deliver and perform, in the case of each Borrower,
this Amendment and, in the case of each Guarantor, the Acknowledgment and each
such Loan Party has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance thereof. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the execution,
delivery, performance, validity or enforceability of this Amendment, except for
consents, authorizations, notices and filings which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect. This
Amendment has been duly executed and delivered by each Borrower and the
Acknowledgment has been duly executed and delivered by each Guarantor. This
Amendment constitutes a legal, valid and binding obligation of each Borrower
hereto and the Acknowledgment and each other Loan Document to which any Loan
Party is a party which has been executed and delivered constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, in each case except as enforceability may be
limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 3.3     No Legal Bar. The execution, delivery and performance of this
Amendment or the Acknowledgment by any of the applicable Loan Parties (a) will
not violate any Requirement of Law or Contractual Obligation of such Loan Party
in any respect that would reasonably be expected to have a Material Adverse
Effect, (b) will not result in, or require the creation or imposition of any
Lien (other than Liens permitted under the Credit Agreement) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party, except (other than with respect to the Borrowers)
as would not reasonably be expected to have a Material Adverse Effect.

Section 3.4     Representations and Warranties; No Default. Each of the
representations and warranties made by any Loan Party pursuant to the Credit
Agreement and any other Loan Document to which it is a party are, except to the
extent that they relate to a particular date, true and correct in all material
respects on and as of the date hereof as if made on and as of such date. On the
date hereof, after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which (including with respect to the
security interests and liens granted to the Agents and the other Secured Parties
under the Loan Documents) are ratified and affirmed in all respects and shall
continue in full force and effect except that, on and after the effectiveness of
this Amendment, each reference to the Credit Agreement in the Loan Documents
shall mean and be a reference to the Credit Agreement as amended by this
Amendment. Nothing herein shall be deemed to entitle the Borrowers to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Loan Documents
in similar or different circumstances. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof.

Section 4.2     Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under Subsection 11.6 of the Credit Agreement.

Section 4.3     Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 4.4     Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy and other electronic transmission), and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be delivered to
the Borrower Representative and the Administrative Agent.

Section 4.5     Governing Law, etc. The provisions of the Credit Agreement under
the headings “Governing Law”, “Submission to Jurisdiction; Waivers” and “Waiver
of Jury Trial” are incorporated by reference herein, mutatis mutandis.

[Remainder of this page is intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SITEONE LANDSCAPE SUPPLY HOLDING, LLC

as Parent Borrower

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

SITEONE LANDSCAPE SUPPLY, LLC

as OpCo Borrower

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Administrative Agent and Collateral Agent

By:  

/s/ Craig Pearson

Name:   Craig Pearson Title:   Associate Director, Banking Product Services, US
By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Lender

By:  

/s/ Craig Pearson

Name:   Craig Pearson Title:   Associate Director, Banking Product Services, US
By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

[Form of Lender Signature Page to Amendment]

The undersigned, a Lender holding Tranche B Term Loans (“you”), hereby consents
to the Second Amendment to Amended and Restated Credit Agreement, which will
amend the Amended and Restated Credit Agreement, dated as of April 29, 2016 (as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
as of November 23, 2016, and as may be further amended, supplemented, waived or
otherwise modified from time to time prior to the Amendment (as defined below),
the “Existing Credit Agreement”), among SiteOne Landscape Supply Holding, LLC
(formerly known as JDA Holding LLC), a Delaware limited liability company (the
“Parent Borrower”), SiteOne Landscape Supply, LLC (formerly known as John Deere
Landscapes LLC), a Delaware limited liability company (the “OpCo Borrower”, and
together with the Parent Borrower, collectively, the “Borrowers” and each
individually, a “Borrower”), UBS AG, Stamford Branch, as administrative agent
and collateral agent for the several banks and other financial institutions from
time to time party thereto (in such capacities, the “Administrative Agent” or
the “Collateral Agent”, as applicable) and the Lenders party thereto, and which
is proposed to be dated on or around May 24, 2017 and to be entered into among
the Borrowers, the several banks and financial institutions parties thereto as
Lenders and the Administrative Agent (the “Amendment”) and to the attachment of
this Lender Signature Page to Amendment. Capitalized terms used and not
otherwise defined herein shall have the respective meanings given to such terms
in the Amendment or the Existing Credit Agreement, as applicable.

If you are an Existing Tranche B Term Lender, you, if and only if you indicate
below, hereby irrevocably and unconditionally approve of, and consent to, the
Amendment, and to the attachment of this Lender Signature Page to Amendment, and
hereby agree that all parties to the Amendment are express third party
beneficiaries of this Lender Signature Page to Amendment and hereby further
agree as follows:

[Check ONLY ONE of the two boxes below]



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

5180-2 CLO LP, as a Lender By: Guggenheim Partners Investment Management, LLC,
as Collateral Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Adams Mill CLO Ltd., as a Lender By: Shenkman Capital Management, Inc., as
Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

AEA Middle Market Debt II Parallel Funding LLC By:  

/s/ Joseph D. Carrabino, Jr.

  Name:   Joseph D. Carrabino, Jr.   Title:   President



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

AEA Middle Market Debt II Funding LLC By:  

/s/ Joseph D. Carrabino, Jr.

  Name:   Joseph D. Carrabino, Jr.   Title:   President AEA Middle Market Debt
Funding LLC By:  

/s/ Joseph D. Carrabino, Jr.

  Name:   Joseph D. Carrabino, Jr.   Title:   President



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

AEGIS Electric and Gas International Services, Ltd., as a Lender By: Shenkman
Capital Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Allegro CLO I Limited By: AXA IM Inc. By:  

/s/ Cyrille Macé

  Name:   Cyrille Macé   Title:   Senior Credit Analyst Name of Fund Manager (if
any):

AXA Investment Managers Paris S.A.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Allegro CLO II Limited By: AXA IM Inc. By:  

/s/ Cyrille Macé

  Name:   Cyrille Macé   Title:   Senior Credit Analyst Name of Fund Manager (if
any):

AXA Investment Managers Paris S.A.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Allegro CLO III Limited By: AXA IM Inc. By:  

/s/ Cyrille Macé

  Name:   Cyrille Macé   Title:   Senior Credit Analyst Name of Fund Manager (if
any):

AXA Investment Managers Paris S.A.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

American Beacon Sound Point Floating Rate Income Fund, a series of American
Beacon Funds, as a Lender By: Stone Point Capital Management, LC as Sub-Advisor
By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Sound Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO X, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XI, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XII, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XIV, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XIX, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XV, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XVI, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XVII, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XVIII, as a Lender By: Its Collateral Manager CVC Credit Partners,
LLC By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XX, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XXI, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XXII, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XXIII, as a Lender By: Its Collateral Manager CVC Credit Partners,
LLC By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XXIV, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

APIDOS CLO XXV, as a Lender By: Its Collateral Manager CVC Credit Partners, LLC
By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Ascension Alpha Fund, LLC, as a Lender By: Pioneer Institutional Asset
Management, Inc., as its adviser By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any):

Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Ascension Health Master Pension Trust, as a Lender By: Pioneer Institutional
Asset Management, Inc., as its adviser By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any):

Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Associated Electric & Gas Insurance Services Limited, as a Lender By: Shenkman
Capital Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatkey   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Associated Electric & Gas Insurance Services Limited, as a Lender By: Guggenheim
Partners Investment Management, LLC, as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

ATRIUM IX, as a Lender By: Credit Suisse Asset Management, LLC, as portfolio
manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Bandera Strategic Credit Partners II, L.P., as a Lender By: Guggenheim Partners
Investment Management, LLC, as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Bean Creek CLO, Ltd. By:  

/s/ Bryan Higgins

  Name:   Bryan Higgins   Title:   Manager



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Clear Creek CLO, Ltd. By:  

/s/ Bryan Higgins

  Name:   Bryan Higgins   Title:   Manager



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Deer Creek CLO, Ltd. By:  

/s/ Bryan Higgins

  Name:   Bryan Higgins   Title:   Manager



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Mill Creek CLO II, Ltd. By:  

/s/ Bryan Higgins

  Name:   Bryan Higgins   Title:   Manager



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Silver Creek CLO, Ltd.

By:  

/s/ Bryan Higgins

 

Name:

 

Bryan Higgins

 

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Birchwood Park CLO, Ltd. as a Lender By: GSO/Blackstone Debt Funds Management
LLC, as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Blackstone/GSO Long-Short Credit Income Fund, as a Lender By: GSO/Blackstone
Debt Funds Management LLC, as Investment Advisor By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Blackstone/GSO Senior Floating Rate Term Fund, as a Lender By: GSO/Blackstone
Debt Funds Management LLC, as Investment Advisor By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Blackstone/GSO Strategic Credit Fund, as a Lender By: GSO/Blackstone Debt Funds
Management LLC, as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Blue Cross and Blue Shield of Florida, Inc., as a Lender By: Guggenheim Partners
Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Bowman Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management LLC,
as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Brookside Mill CLO Ltd., as a Lender By: Shenkman Capital Management, Inc., as
Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Buffalo High Yeild Fund, as a Lender By:  

/s/ Alicia Marthaler

  Name:   Alicia Marthaler   Title:   Attorney in Fact



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

CARE Super, as a Lender By: Shenkman Capital Management, Inc., as Investment
Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Catamaran CLO 2012-1 Ltd., as a Lender By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any):

Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Catamaran CLO 2013-1 Ltd., as a Lender By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any):

Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Catamaran CLO 2014-1 Ltd., as a Lender By: Trimaran Advisors, L.L.C. By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any):

Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Catamaran CLO 2014-2 Ltd., as a Lender By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any):

Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Catamaran CLO 2015-1 Ltd., as a Lender By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any):

Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Catamaran CLO 2016-1 Ltd., as a Lender By:  

/s/ Daniel Gilligan

  Name:   Daniel Gilligan   Title:   Authorized Signatory Name of Fund Manager
(if any):

Trimaran Advisors, L.L.C.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Christian Super, as a Lender By: Shenkman Capital Management, Inc., as
Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

City of New York Group Trust, as a Lender By: The Comptroller of the City of New
York By: Guggenheim Partners Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

CLC Leveraged Loan Trust, as a Lender By: Challenger Life Nominees PTY Limited,
as Trustee By: Guggenheim Partners Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Cole Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management LLC,
as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Copperhill Loan Fund I, LLC, as a Lender By: Credit Suisse Asset Management,
LLC, as Investment Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Credos Floating Rate Fund LP, as a Lender By: Shenkman Capital Management, Inc.,
as General Partner By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Cumberland Park CLO Ltd., as a Lender By: GSO/Blackstone Debt Funds Management
LLC, as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Cutwater 2014-I, Ltd., as a Lender By: Cutwater Investor Services Corp., as
Collateral Manager By:  

/s/ Brian C. Carlson

  Name:   Brian C. Carlson   Title:   Authorized Signatory Name of Fund Manager
(if any):

Insight Investment



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Cutwater 2014-II, Ltd., as a Lender By: Cutwater Investor Services Corp., as
Collateral Manager By:  

/s/ Brian C. Carlson

  Name:   Brian C. Carlson   Title:   Authorized Signatory Name of Fund Manager
(if any):

Insight Investment



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Cutwater 2015-I, Ltd., as a Lender By: Cutwater Investor Services Corp., as
Collateral Manager By:  

/s/ Brian C. Carlson

  Name:   Brian C. Carlson   Title:   Authorized Signatory Name of Fund Manager
(if any):

Insight Investment



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

DaVinci Reinsurance Ltd., as a Lender By: Guggenheim Partners Investment
Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Dorchester Park CLO Designated Activity Company, as a Lender By: GSO/Blackstone
Debt Funds Management LLC, as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Dunham Floating Rate Bond Fund, as a Lender By:  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director Name of Fund Manager (if
any):

Newfleet Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Emerson Park CLO Ltd., as a Lender By: GSO/Blackstone Debt Funds Management LLC,
as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Employers Insurance Company of Wausau, as a Lender By:  

/s/ Henry J. Rauch

  Name:   Henry J. Rauch   Title:   Authorized Signatory Name of Fund Manager
(if any):

Liberty Mutual Insurance



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Endurance Investment Holdings Ltd., as a Lender By: Guggenheim Partners
Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Erie Indemnity Company, as a Lender By: Credit Suisse Asset Management, LLC, as
Investment Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Erie Insurance Exchange, as a Lender By: Credit Suisse Asset Management, LLC, as
Investment Manager for Erie Indemnity Company, as Attorney-in-Fact for Erie
Insurance Exchange By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

First American Title Insurance Company, as a Lender By: Guggenheim Partners
Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

General Dynamics Corporation Group Trust, as a Lender By: Guggenheim Partners
Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

GGH Leveraged Loan Fund, A Series Trust of MYL Global Investment Trust, as a
Lender By: Guggenheim Partners Investment Management, LLC, as Investment Manager
By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Guggenheim Loan Master Fund, Ltd., as a Lender By: Guggenheim Partners
Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Guggenheim Private Debt Fund Note Issuer 2.0, LLC, as a Lender By: Guggenheim
Partners Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Guggenheim Strategic Opportunities Fund, as a Lender By: Guggenheim Partners
Investment Management, LLC By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Guggenheim U.S. Loan Fund II, as a Lender By: Guggenheim Partners Investment
Management, LLC, as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Hamilton Finance LLC, as a Lender By: Guggenheim Partners Investment Management,
LLC, as Sub-Advisor By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Health Employees Superannuation Trust Australia, as a Lender By: Shenkman
Capital Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

HI-PF-BUL-SFonds, as a Lender By: Guggenheim Partners Investment Management,
LLC, as Asset Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Highmark Inc., as a Lender By: Shenkman Capital Management, Inc., as Investment
Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

ING Capital LLC, as a Lender By:  

/s/ Tom McCaughey

  Name:   Tom McCaughey   Title:   Managing Director If a second signature is
necessary: By:  

/s/ Michael Kim

  Name:   Michael Kim   Title:   Vice President



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Jackson Mill CLO Ltd., as a Lender By: Shenkman Capital Management, Inc., as
Portfolio Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

James River Insurance Company, as a Lender By: Angelo, Gordon & Co., L.P, as
Investment Manager By:  

/s/ Maureen D’Alleva

  Name:   Maureen D’Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any):

Angelo Gordon and Co.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Jefferson Mill CLO, Ltd., as a Lender By: Shenkman Capital Management, Inc., as
Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

JFIN CLO 2013 LTD., as a Lender By: Apex Credit Partners LLC, as Portfolio
Manager By:  

/s/ Andrew Stern

  Name:   Andrew Stern   Title:   Managing Director Name of Fund Manager (if
any):

Apex Credit Partners LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

JFIN CLO 2014 LTD, as a Lender By: Apex Credit Partners LLC, as Portfolio
Manager By:  

/s/ Andrew Stern

  Name:   Andrew Stern   Title:   Managing Director Name of Fund Manager (if
any):

Apex Credit Partners LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

JFIN CLO 2014-II LTD., as a Lender By: Apex Credit Partners LLC, as Portfolio
Manager By:  

/s/ Andrew Stern

  Name:   Andrew Stern   Title:   Managing Director Name of Fund Manager (if
any):

Apex Credit Partners LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

JFIN CLO 2015 LTD., as a Lender By: Apex Credit Partners LLC, as Portfolio
Manager By:  

/s/ Andrew Stern

  Name:   Andrew Stern   Title:   Managing Director Name of Fund Manager (if
any):

Apex Credit Partners LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

JFIN CLO 2015-II LTD., as a Lender By:  

/s/ Andrew Stern

  Name:   Andrew Stern   Title:   Managing Director Name of Fund Manager (if
any):

Apex Credit Partners LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

JFIN CLO 2016 LTD., as a Lender By: Apex Credit Partners LLC, as Portfolio
Manager By:  

/s/ Andrew Stern

  Name:   Andrew Stern   Title:   Managing Director Name of Fund Manager (if
any):

Apex Credit Partners LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

JRG Reinsurance Company, as a Lender By: Angelo, Gordon & Co., L.P, as
Investment Manager By:  

/s/ Maureen D’Alleva

  Name:   Maureen D’Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any):

Angelo Gordon and Co.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Kaiser Foundation Health Plan, Inc., as named fiduciary of the Kaiser Permanente
Group Trust, as a Lender By: Angelo, Gordon & Co., L.P, as Investment Manager
By:  

/s/ Maureen D’Alleva

  Name:   Maureen D’Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any):

Angelo Gordon and Co.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Kentucky Retirement Systems (Shenkman – Insurance Fund Account), as a Lender By:
Shenkman Capital Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Kentucky Retirement Systems (Shenkman – Pension Account), as a Lender By:
Shenkman Capital Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Kentucky Teachers’ Retirement Systems Insurance Trust Fund, as a Lender By:
Shenkman Capital Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Keuka Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management LLC,
as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

KP Fixed Income Fund, as a Lender By: Credit Suisse Asset Management, LLC, as
Sub-Adviser for Callan Associates Inc., the Adviser for The KP Funds, the Trust
for KP Fixed Income Fund By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

KVK CLO 2013-1, Ltd, as a Lender By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any):

Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

KVK CLO 2013-2, Ltd., as a Lender By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any):

Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

KVK CLO 2014-1, Ltd., as a Lender By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any):

Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

KVK CLO 2014-2, Ltd., as a Lender By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any):

Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

KVK CLO 2014-3, Ltd., as a Lender By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any):

Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

KVK CLO 2015-1, Ltd., as a Lender By:  

/s/ David Cifonelli

  Name:   David Cifonelli   Title:   Vice President Name of Fund Manager (if
any):

Kramer Van Kirk Credit Strategies LP



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Liberty Mutual Insurance Company, as a Lender By:  

/s/ Henry J. Rauch

  Name:   Henry J. Rauch   Title:   Authorized Signatory Name of Fund Manager
(if any):

Liberty Mutual Insurance



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Liberty Mutual Retirement Plan Master Trust, as Assignee, as a Lender By:
Liberty Mutual Group Asset Management Inc., acting for and on behalf of Liberty
Mutual Retirement Plan Master Trust By:  

/s/ Henry J. Rauch

  Name:   Henry J. Rauch   Title:   Authorized Signatory Name of Fund Manager
(if any):

Liberty Mutual Insurance



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Loomis Sayles Credit Opportunities Fund, as a Lender By: Loomis, Sayles &
Company, L.P., its Investment Manager By: Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any):

Loomis Sayles



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Loomis Sayles Senior Floating Rate & Fixed Income Fund, as a Lender By: Loomis,
Sayles & Company, L.P., its Investment Manager By: Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any):

Loomis Sayles



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Loomis Sayles Senior Floating Rate Loan Fund, as a Lender By: Loomis, Sayles &
Company, L.P., its Investment Manager By: Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any):

Loomis Sayles



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding X, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Portfolio Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding XII, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Portfolio Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding XIII, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Portfolio Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding XIV, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Portfolio Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding XIX, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Collateral Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding XVI, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Portfolio Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding XVII, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Portfolio Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding XX, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Portfolio Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Madison Park Funding XXIV, Ltd., as a Lender By: Credit Suisse Asset Management,
LLC, as Collateral Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Natixis Loomis Sayles Senior Loan Fund, as a Lender By: Loomis, Sayles &
Company, L.P., its Investment Manager By: Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any):

Loomis Sayles



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Newfleet CLO 2016-1, Ltd., as a Lender By:  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director Name of Fund Manager (if
any):

Newfleet Asset Management



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

NHIT: Senior Floating Rate and Fixed Income Trust, as a Lender By: Loomis Sayles
Trust Company, LLC, its Trustee By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title: Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any):

Loomis Sayles



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Norrep Short Term Income Fund, as a Lender By:  

/s/ Keith Leslie

  Name:   Keith Leslie   Title:   Vice President Name of Fund Manager (if any):

Norrep Capital Management Ltd.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Northwoods Capital IX, Limited, as a Lender By: Angelo, Gordon & Co., L.P, as
Collateral Manager By:  

/s/ Maureen D’Alleva

  Name:   Maureen D’Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any):

Angelo Gordon and Co.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Northwoods Capital X, Limited, as a Lender By: Angelo, Gordon & Co., L.P, as
Collateral Manager By:  

/s/ Maureen D’Alleva

  Name:   Maureen D’Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any):

Angelo Gordon and Co.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Northwoods Capital XI, Limited, as a Lender By: Angelo, Gordon & Co., L.P, as
Collateral Manager By:  

/s/ Maureen D’Alleva

  Name:   Maureen D’Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any):

Angelo Gordon and Co.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Northwoods Capital XII, Limited, as a Lender By: Angelo, Gordon & Co., L.P, as
Collateral Manager By:  

/s/ Maureen D’Alleva

  Name:   Maureen D’Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any):

Angelo Gordon and Co.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Northwoods Capital XIV, Limited, as a Lender By: Angelo, Gordon & Co., L.P, as
Collateral Manager By:  

/s/ Maureen D’Alleva

  Name:   Maureen D’Alleva   Title:   Authorized Signatory Name of Fund Manager
(if any):

Angelo Gordon and Co.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

NZCG Funding Ltd., as a Lender By: Guggenheim Partners Investment Management,
LLC, as Collateral Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners 24, Ltd., as a Lender By: Octagon Credit Investors,
LLC, as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners 26, Ltd., as a Lender By: Octagon Credit Investors,
LLC, as Portfolio Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners 27, Ltd., as a Lender By: Octagon Credit Investors,
LLC, as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners XIV, Ltd., as a Lender By: Octagon Credit Investors,
LLC, as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners XIX, Ltd., as a Lender By: Octagon Credit Investors,
LLC, as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners XVI, Ltd., as a Lender By: Octagon Credit Investors,
LLC, as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners XVII, Ltd., as a Lender By: Octagon Credit
Investors, LLC, as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners XVIII, Ltd., as a Lender By: Octagon Credit
Investors, LLC, as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Octagon Investment Partners XXII, Ltd., as a Lender By: Octagon Credit
Investors, LLC, as Collateral Manager By:  

/s/ Margaret B. Harvey

  Name:   Margaret B. Harvey   Title:   Managing Director of Portfolio
Administration Name of Fund Manager (if any):

Octagon Credit Investors, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Peerless Insurance Company, as a Lender By:  

/s/ Henry J. Rauch

  Name:   Henry J. Rauch   Title:   Authorized Signatory Name of Fund Manager
(if any):

Liberty Mutual Insurance



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

PensionDanmark Pensionsforsikringsaktieselskab,

as a Lender

By: Guggenheim Partners Investment Management, LLC, as Investment Manager By:  

/s/ Kaitlin Trinh

  Name: Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Pinnacle Park CLO, Ltd, as a Lender By: GSO/Blackstone Debt Funds Management
LLC, as Collateral Agent By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Pioneer Floating Rate Fund, as a Lender By: Pioneer Investment Management, Inc.,
as its Adviser By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any):

Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Pioneer Investments Diversified Loans Fund, as a Lender By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any):

Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

PI Solutions – Global Floating Rate Income, as a Lender By: Pioneer Investment
Management, Inc., as its Adviser By:  

/s/ Margaret C. Begley

  Name:   Margaret C. Begley   Title:   Vice President and Associate General
Counsel Name of Fund Manager (if any):

Pioneer Investment Management, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Project Fezzik Limited, as a Lender By: MJX Asset Management LLC, its Investment
Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Providence Health & Services Investment Trust (Bank Loans Portfolio), as a
Lender By: Shenkman Capital Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Regatta II Funding LP, as a Lender By: Napier Park Global Capital (US) LP, as
Attorney-in-Fact By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any):

Napier Park Global



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Regatta III Funding Ltd, as a Lender By: Napier Park Global Capital (US) LP, as
Attorney-in-Fact By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any):

Napier Park Global



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Regatta IV Funding Ltd, as a Lender By: Napier Park Global Capital (US) LP, as
Attorney-in-Fact By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any):

Napier Park Global



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Regatta IX Funding Ltd., as a Lender By: Regatta Loan Management LLC, its
Collateral Agent By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any):

Napier Park Global



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Regatta V Funding Ltd, as a Lender By: Napier Park Global Capital (US) LP, as
Attorney-in-Fact By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any):

Napier Park Global



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Regatta VI Funding Ltd, as a Lender By: Regatta Loan Management LLC, its
Collateral Agent By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any):

Napier Park Global



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Regatta VII Funding Ltd, as a Lender By: Regatta Loan Management LLC, its
Collateral Manager By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any):

Napier Park Global



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Regatta VIII Funding Ltd, as a Lender By: Regatta Loan Management LLC, as
Attorney-in-Fact By:  

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Managing Director Name of Fund Manager (if
any):

Napier Park Global



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Renaissance Investment Holdings Ltd., as a Lender By: Guggenheim Partners
Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

SC Pro Loan VII Limited, as a Lender By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Seneca Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management LLC,
as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Shell Pension Trust, as a Lender By: Guggenheim Partners Investment Management,
LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Shenkman Floating Rate High Income Fund, as a Lender By: Shenkman Capital
Management, Inc., as Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sheridan Square CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management
LLC, as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO II, Ltd, as a Lender By: Sound Point Capital Management, LP, as
Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO III, Ltd, as a Lender By: Sound Point Capital Management, LP, as
Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO IV, Ltd, as a Lender By: Sound Point Capital Management, LP, as
Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO V, Ltd, as a Lender By: Sound Point Capital Management, LP, as
Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO VIII, Ltd, as a Lender By: Sound Point Capital Management, LP,
as Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO X, Ltd., as a Lender By: Sound Point Capital Management, LP, as
Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO XI, Ltd, as a Lender By: Sound Point Capital Management, LP, as
Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO XII, Ltd., as a Lender By: Sound Point Capital Management, LP,
as Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sound Point CLO XIV, Ltd., as a Lender By: Sound Point Capital Management, LP,
as Collateral Manager By:  

/s/ Andrew Wright

  Name:   Andrew Wright   Title:   Authorized Signatory Name of Fund Manager (if
any):

Stone Point Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

South Carolina Retirement Systems Group Trust, as a Lender By: Guggenheim
Partners Investment Management, LLC, as Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

State of New Mexico State Investment Council, as a Lender By: Authority
delegated to the New Mexico State Investment Office

By: Credit Suisse Asset Management, LLC, as

Investment Manager

By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Stewart Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management
LLC, as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sudbury Mill CLO, Ltd., as a Lender By: Shenkman Capital Management, Inc., as
Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ Christakis Droussiotis

  Name:   Christakis Droussiotis   Title:   Managing Director



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

AIG Flexible Credit Fund, as a Lender By:  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director Name of Fund Manager (if
any):

Newfleet Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Swiss Capital Alternative Strategies Funds SPC for the Account of SC Alternative
Strategy 7SP, as a Lender By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Swiss Capital Alternative Strategies Funds SPC for the Account of SC Alternative
Strategy 9SP, as a Lender By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager

Name of Fund Manager (if any):

 

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Swiss Capital Pro Loan III plc, as a Lender By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Swiss Pro Loan V plc, as a Lender By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Swiss Capital Pro Loan VIII PLC, as a Lender By:  

/s/ Gretchen Bergstresser

  Name:   Gretchen Bergstresser   Title:   Senior Portfolio Manager Name of Fund
Manager (if any):

CVC Credit Partners



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Teachers’ Retirement System of the State of Kentucky, as a Lender By: Shenkman
Capital Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Texas PrePaid Higher Education Tuition Board, as a Lender By: Shenkman Capital
Management, Inc., as Investment Adviser By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Thacher Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management
LLC, as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

The Easton Corporation Master Retirement Trust, as a Lender By: Credit Suisse
Asset Management, LLC, as Investment Manager By:  

/s/ Louis Farano

  Name:   Louis Farano   Title:   Managing Director Name of Fund Manager (if
any):

Credit Suisse Asset Management, LLC



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

The Loomis Sayles Senior Loan Fund, LLC, as a Lender By: Loomis, Sayles &
Company, L.P., its Managing Manager By: Loomis, Sayles & Company, Incorporated,
its General Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any):

Loomis Sayles



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

The Society Incorporated by Lloyd’s Act 1871 By The Name of Lloyd’s, as a Lender
By: Guggenheim Partners Investment Management, LLC, as Investment Manager By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Treman Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management LLC,
as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Tryone Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management LLC,
as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XIII CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XIV CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XIX CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XV CLO, Limited, as a Lender By: MJX Asset Management LLC, as Investment
Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XVI CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XVII CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XVIII CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XX CLO, Limited, as a Lender By: MJX Asset Management LLC, as Investment
Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XXI CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XXII CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XXIII CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XXIV CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XXV CLO, Limited, as a Lender By: MJX Asset Management LLC, as
Investment Advisor By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

VENTURE XXVI CLO, Limited, as a Lender

 

By: MJX Asset Management LLC, as Investment Advisor

By:  

/s/ Frederick Taylor

  Name:   Frederick Taylor   Title:   Managing Director Name of Fund Manager (if
any):

MJX Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Vermont Pension Investment Committee, as a Lender By: Guggenheim Partners
Investment Management, LLC, as Contractor By:  

/s/ Kaitlin Trinh

  Name:   Kaitlin Trinh   Title:   Authorized Person Name of Fund Manager (if
any):

Guggenheim Partners, LLC



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Vibrant CLO II, Ltd., as a Lender By: DFG Investment Advisers, Inc., as
Portfolio Manager By:  

/s/ Roberta Goss

  Name:   Roberta Goss   Title:   Managing Director Name of Fund Manager (if
any):

DFG Investment Advisors, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Vibrant CLO III, Ltd., as a Lender By: DFG Investment Advisers, Inc. By:  

/s/ Roberta Goss

  Name:   Roberta Goss   Title:   Managing Director Name of Fund Manager (if
any):

DFG Investment Advisors, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Vibrant CLO IV, Ltd., as a Lender By: DFG Investment Advisers, Inc., as
Collateral Manager By:  

/s/ Roberta Goss

  Name:   Roberta Goss   Title:   Managing Director Name of Fund Manager (if
any):

DFG Investment Advisors, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Vibrant CLO, Ltd., as a Lender By: DFG Investment Advisers, Inc., as Portfolio
Manager By:  

/s/ Roberta Goss

  Name:   Roberta Goss   Title:   Managing Director Name of Fund Manager (if
any):

DFG Investment Advisors, Inc.



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Virginia College Savings Plan, as a Lender By: Shenkman Capital Management,
Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Virtus Senior Floating Rate Fund, as a Lender By:  

/s/ Kyle Jennings

  Name:   Kyle Jennings   Title:   Managing Director Name of Fund Manager (if
any):

Newfleet Asset Management



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Washington Mill CLO, Ltd., as a Lender By: Shenkman Capital Management, Inc., as
Collateral Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Webster Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management
LLC, as Collateral Manager By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

Westcott Park CLO, Ltd., as a Lender By: GSO/Blackstone Debt Funds Management
LLC, as Collateral Manager to Warehouse Parent, Ltd. By:  

/s/ Thomas Iannarone

  Name:   Thomas Iannarone   Title:   Authorized Signatory Name of Fund Manager
(if any):

GSO Capital



--------------------------------------------------------------------------------

  ☐ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☒ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

WM Pool – High Yield Fixed Interest Trust, as a Lender By: Loomis, Sayles &
Company, L.P., its Investment Manager By: Loomis, Sayles & Company,
Incorporated, its General Partner By:  

/s/ Mary McCarthy

  Name:   Mary McCarthy   Title:   Vice President, Legal and Compliance Analyst
Name of Fund Manager (if any):

Loomis Sayles



--------------------------------------------------------------------------------

  ☒ CASHLESS ROLLOVER OPTION

Each undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and the exchange (on
a cashless basis) of 100% of the outstanding principal amount of the Tranche B
Term Loans held by such Lender for a Tranche C Term Loan in a like principal
amount. By choosing this option, each undersigned Lender hereby acknowledges and
agrees that the Administrative Agent may, in its sole discretion, elect not to
exchange any amount of such Lender’s Tranche B Term Loans for Tranche C Term
Loans or to exchange (on a cashless basis) less than 100% of the principal
amount of such Lender’s Tranche B Term Loans for Tranche C Term Loans, in which
case the difference between the current principal amount of such Lender’s
Tranche B Term Loans and the allocated principal amount of Tranche C Term Loans
will be prepaid on, and subject to the occurrence of, the Second Amendment
Effective Date.

 

  ☐ CASH SETTLEMENT OPTION

The undersigned Existing Tranche B Term Lender hereby irrevocably and
unconditionally approves of, and consents to, the Amendment and having 100% of
the outstanding principal amount of the Tranche B Term Loans held by such
Existing Term Lender repaid on the Second Amendment Effective Date and to
purchase by assignment Tranche C Term Loans in a like principal amount. By
choosing this option, each undersigned Lender hereby acknowledges and agrees
that the Administrative Agent may, in its sole discretion, elect not to allocate
to such Lender or to allocate less than 100% of the principal amount of such
Lender’s Tranche B Term Loans in Tranche C Term Loans.

 

WM Pool – Fixed Interest Trust No. 7, as a Lender By: Shenkman Capital
Management, Inc., as Investment Manager By:  

/s/ Justin Slatky

  Name:   Justin Slatky   Title:   CO-CIO Name of Fund Manager (if any):

Shenkman Capital Management, Inc



--------------------------------------------------------------------------------

Each Guarantor and each Granting Party (as defined in the Guarantee and
Collateral Agreement) acknowledges and consents to each of the foregoing
provisions of this Amendment. Each Guarantor and each Granting Party (as defined
in the Guarantee and Collateral Agreement) further acknowledges and agrees that
all Obligations under the Credit Agreement as modified by this Amendment shall
be fully guaranteed and secured pursuant to the Guarantee and Collateral
Agreement in accordance with the terms and provisions thereof.

 

GUARANTORS AND GRANTING PARTIES:

SITEONE LANDSCAPE SUPPLY HOLDING,

LLC

as a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

SITEONE LANDSCAPE SUPPLY, LLC

as a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

SITEONE LANDSCAPE SUPPLY BIDCO, INC.

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

 

[Acknowledgement to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LESCO, INC.

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

GREEN RESOURCE, LLC

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By: SiteOne Landscape Supply, LLC, its sole manager By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

GR4, LLC

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By: SiteOne Landscape Supply, LLC, its sole manager By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

HYDRO-SCAPE PRODUCTS, INC.

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Vice President and Assistant Treasurer

 

[Acknowledgement to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BISSETT EQUIPMENT CORP.

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Vice President and Assistant Treasurer

ABS LOGISTICS LLC

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President and Chief Financial
Officer

AMERICAN BUILDERS SUPPLY, INC.

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President and Chief Financial
Officer

CANOGA MASONRY SUPPLY, INC.

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President and Chief Financial
Officer

 

[Acknowledgement to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MASONRYCLUB, INC.

as a Guarantor and a Granting Party under the Guarantee and Collateral Agreement

By:  

/s/ John T. Guthrie

Name:   John T. Guthrie Title:   Executive Vice President and Chief Financial
Officer

 

[Acknowledgement to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Annex I

SCHEDULE A-2

Tranche C Term Loan Commitments

 

Lender

   Tranche C Term Loan Commitment  

UBS AG, Stamford Branch

   $ 36,888,690.74  

Exchanging Tranche B Lenders

   $ 262,605,038.69     

 

 

 

Total:

   $ 299,493,729.43     

 

 

 